Citation Nr: 1814894	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-03 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife I. J., and his friend A. F.


ATTORNEY FOR THE BOARD

L. Pelican, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from August 1966 to August 1970, with service in Vietnam from May 1968 to May 1969.  The Veteran was awarded the Vietnam Service Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of that proceeding has been associated with the claims file.

The Board observes that a separate appeal involving an increased rating claim for posttraumatic stress disorder (PTSD) and service connection claims for a right foot disability and migraine headaches has been certified to the Board.  However, VACOLS indicates the Veteran is awaiting a hearing on those issues.  Accordingly, those claims will be the subject of a separate Board decision once the Veteran has been afforded his requested hearing.

The issue of entitlement to service connection for asthma has been raised by the record in an April 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary.  In July 2015 and December 2015, the Board remanded the Veteran's claim, in pertinent part, to obtain an addendum opinion regarding the Veteran's sleep apnea.  An addendum opinion was received in March 2016.  However, further medical clarification is required.

The March 2016 VA examiner commented that the Veteran's service treatment records contained a single record regarding headaches dated July 23, 1970, and included the significance of there being a single entry as part of his supporting rationale.  See March 2016 VA opinion, pp. 3-4.  However, review of the service treatment records reveals other entries relating to headaches, including an August 7, 1967 note documenting the Veteran's report of severe head pain at times and a June 24, 1968 entry noting the Veteran's report of headaches and sensitivity to light.  Moreover, the Veteran submitted a May 2016 statement from a VA physician indicating that based on the Veteran's report, it was likely he suffered an apneic episode while on active duty.  Thus, additional clarification is necessary for the examiner to address the aforementioned service treatment records as well as the May 2016 statement.

The Board also observes that additional VA medical records were associated with the claims file after the issuance of the March 2016 Supplemental Statement of the Case (SSOC), including the aforementioned May 2016 VA physician statement .  As no additional SSOC was issued prior to recertification of the appeal to the Board, remand is necessary for the AOJ to address all evidence added to the file since March 2016.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records dated from February 2018 to present.  

2.  Forward the claims file to an appropriate clinician skilled in the diagnosis and treatment of obstructive sleep apnea.  If the clinician determines that the Veteran should be provided another VA examination, one should be scheduled.  

The clinician should review the entire claims file, to include this remand, and provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's obstructive sleep apnea was incurred during service or is related to an illness or injury sustained by the Veteran during service.

The examiner is asked to consider the Veteran's contention that his in-service headaches, documented in August 7, 1967, June 24, 1968, and June 24, 1970 service treatment records, were a symptom of his sleep apnea and the Veteran's wife's testimony that she observed the Veteran snoring and having difficulty breathing while sleeping in 1970 and that these problems continued since.

In rendering the requested opinion, the examiner should comment on the April 13, 1970 service treatment record noting the Veteran's treatment for "sleeping, malaise, chronic problem," and the May 2016 letter from VA physician Dr. R. W., stating that based on the Veteran's reported history as recounted by his wife, it was likely the Veteran experienced an apneic episode while on active duty service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against.  

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer any of the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After completion of the above and compliance with the requested action has been ensured, readjudicate the issue on appeal.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






